STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 8, 2015
               Plaintiff-Appellee,

v                                                                   No. 323165
                                                                    Wayne Circuit Court
ANTONIO JACKSON,                                                    LC No. 11-012637-FC

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and MARKEY and M. J. KELLY, JJ.

PER CURIAM.

       This matter comes before us a second time. Defendant was convicted by a jury of first-
degree home invasion, MCL 750.110a, and first-degree criminal sexual conduct (CSC-I), MCL
750.520b. On prior appeal, this Court vacated defendant’s conviction for first-degree home
invasion because the statute of limitations had expired before he was charged, and the matter was
remanded for resentencing. People v Jackson, unpublished opinion per curiam of the Court of
Appeals, decided March 6, 2014 (Docket No. 311557). On remand, the trial court sentenced
defendant to 30 to 50 years’ imprisonment, and defendant appeals his sentence of right. Because
defendant’s appeal to our Supreme Court was still pending when the trial court imposed its
sentence in violation of MCR 7.302(C)(5), we are constrained to vacate and remand for
resentencing.

         The facts of this matter were set forth in our prior opinion. Because that opinion
disposed of defendant’s appeal, it was a “judgment” within the meaning of MCR 7.215(E)(1).
See Johnson v White, 261 Mich. App. 332, 347; 682 NW2d 505 (2004). Consequently, because
neither this Court nor our Supreme Court directed otherwise, that judgment became “effective
after the expiration of time of filing an application for leave to appeal to the Supreme Court, or,
if such an application is filed, after the disposition of the case by the Supreme Court.” MCR
7.215(F)(1). Defendant did in fact file a timely application for leave to our Supreme Court.
Pursuant to MCR 7.302(C)(5), that application for leave stayed any proceedings on remand, and
the trial court was without jurisdiction to take action on the matter. See People v Swafford, 483
Mich. 1, 6 n 5; 762 NW2d 902 (2009). Consequently, this Court’s judgment was not effective
and no action could be taken by the trial court on remand until our Supreme Court disposed of
the case.




                                                -1-
        Our Supreme Court disposed of defendant’s case on September 29, 2015, when it denied
the appeal. However, the trial court resentenced defendant on May 30, 2014. When a circuit
court acts without the jurisdictional authority, its acts are void. See People v Clement, 254 Mich
App 387, 394; 657 NW2d 172 (2002). We are therefore constrained to vacate defendant’s
sentence and remand for resentencing. In light of the fact that we do so because of a
jurisdictional defect, we do not address any other issues raised on appeal.

       Vacated and remanded for resentencing. We do not retain jurisdiction.

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Jane E. Markey
                                                            /s/ Michael J. Kelly




                                               -2-